DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I, siRNA, Trp188Stop, SEQ ID NO: 136,  in the reply filed on 6/15/22 is acknowledged.
The subject matter of claims 14 and 16 has been rejoined.
Claims 5, 6, 10, 44, 47, 49, 76, 77, 79, 80, 83, and 84 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/22.

Improper Markush Rejection
Claim 3 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The claim is directed to shRNAs, siRNAs, or a Cas protein and gRNA.  siRNAs/shRNAs have a different structure than Cas protein/gRNAs and act via different mechanisms.  One cannot be substituted for the other with expectation of identical results.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).     
When the Markush grouping is for alternatives of chemical compounds, they shall be regarded as being of a similar nature where the following criteria are fulfilled: 
(A) All alternatives have a common property or activity; and 
(B) (1) A common structure is present, i.e., a significant structural element is shared by all of the alternatives; or 
(B) (2) In cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains. 
In paragraph (B)(1), above, the words “significant structural element is shared by all of the alternatives” refer to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. The structural element may be a single component or a combination of individual components linked together. 
In paragraph (B)(2), above, the words “recognized class of chemical compounds” mean that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 
In order for the members of the Markush group to belong to “recognized class of chemical compounds” there must be an expectation that the members of the class will behave in the same way in the context of the claimed invention.  In other words, each member of the class could be substituted one for the other with the expectation that the same intended result would be achieved.  In the instant case, activity of any specific agent is dependent upon the specific structure of the compound and mechanism that it acts via.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 11, 12, 14, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites administration of any “angiopoietin like 7(ANGPTL7) inhibitor”.  However, the specification does not adequately describe the structure required for the function.  The specification describes siRNAs, shRNAs, and CRISPR sequences, which are minimal species that are not representative of the entire possible genus.
Even with regards to siRNAs, the elected inhibitor, the claims are not limited to siRNAs that have a structural requirement that results in specificity to any specific ANGPTL7 sequence, but rather embrace siRNAs that are specific for any target that has the outcome of inhibiting ANGPTL7 which is a genus that has not been adequately described in the specification.
Claim 3 requires for the siRNA to hybridize at any level (i.e. a single nucleotide) to any ANGPTL7 mRNA, which encompasses a large genus of siRNAs that would not likely function as claimed.
Claim 11 recites detection of the presence or absence of any ANGPTL7 loss-of-function variant nucleic acid molecule encoding a human ANGPTL7 polypeptide.  However, the specification does not adequately describe this genus in order to allow one of skill in the art to be able to recognize which variant nucleic acids are necessarily included or excluded from the recited genus.
The specification discloses that the loss-of-function mutations Arg177Stop, Gln175His, and Trp188Stop are associated with decreased IOP and thus may be indicative of reduced glaucoma risk in carriers of the three mutations.  The specification does not adequately describe the entire genus of mutations that would result in reduced glaucoma risk.  With regards to claims 14 and 16, the specification discloses these additional mutations but the mere disclosure is not sufficient for description of the genus that has the structure to meet the required claimed function.  The specification does not describe the recited species of claim and 14 as necessarily having the structure to meet the required function and does not describe any additional species in order to be representative of the entire possible genus.
Claim 12 requires for the patient to also be administered a therapeutic agent that treats or inhibits any ophthalmic condition.  However, the specification does not adequately describe which agents have the structure to function as treating or inhibiting any ophthalmic condition.  The minimal species of the specification are not representative of the entire claimed genus.  Additionally, the specification does not adequately describe which conditions meet the limitation of being an ophthalmic condition.
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for ANGPTL7 inhibitors; siRNAs that have the function of inhibiting ANGPTL7; or ANGPTL7 loss-of-function variant nucleic acid molecules encoding a human ANGPTL7 polypeptide as claimed.  Thus, one skilled in the art would be led to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “further comprising detecting the presence or absence of an ANGPTL7 predicted loss-of-function variant”.  The claims fail to particularly point and distinctly claim how the step of detecting is related to the method of treatment that it depends from.  The detection method is not claimed in a manner of resulting in the method of treatment.  The purpose of the step is unclear.  Should applicant intend for this step to be required prior to the treatment steps in order to treat a specific patient population, this should be recited within the treatment method.
Claim 12 recites “wherein when the patient is ANGPTL7 reference”.  It is not clear what is meant by “wherein when the patient is ANGPTL7 reference”.  Clarification is required.  The metes and bounds of the claim are not definite.
Additionally, claim 12 recites that the dosage is the same as or lower than the standard dosage amount.  The specification does not define the standard dosage amount and therefore the metes and bounds of the claim are not definite.
Claims 14 and 16 are rejected because they depend from claim 11 and do not cure the deficiency of claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 11, 12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comes et al. (Genes to Cells, 2011, 16, 243-259), in view of DeBoever et al. (bioRxiv, 2018, pages 1-22).
The references are of record and cited on the IDS filed on 2/4/21.
Comes et al. teaches that ANGPTL7 has a high inducibility in the aqueous humor outflow tissue under conditions associated with glaucoma (page 249).
Comes et al. teach that overexpression of ANGPTL7 in primary human trabecular meshwork cells altered the expression of fibronectin, collagens type I, IV, & 5, myocilin, versican, and MMP1.  ANGPTL7 also interfered with the fibrillar assembly of fibronectin.  Comes et al. teach that silencing of ANGPTL7 with siRNAs (page 248) that have a strand that is fully complementary to ANGPTL7 target mRNA during the glucosteroid insult significantly affected the expression of other steroid-responsive proteins.  Comes et al. teaches that the results indicate that ANGPTL7 modulates the trabecular meshwork’s ECM as well as the response of this tissue to steroids.  Comes et al. teaches that these properties strengthen ANGPTL7’s candidacy for the regulation of intraocular pressure and glaucoma (abstract).
Comes et al. teaches that silencing of ANGPL7 reduces the induction of FN1 and MYOC genes and increases the DEX-downregulation of VCAN and MMP1 in glaucoma (Figure 5, page 249).
Comes et al. teaches that ANGPTL7 is upregulated by elevated IOP and is a strong candidate for management of glaucoma (page 253).
Therefore, it would have been obvious to treat a patient with glaucoma or increased intraocular pressure comprising administering a ANGPTL7 targeted siRNA to the patient with an expectation of treatment, more specifically a significant  effect on the expression of other steroid-responsive proteins.
With regards to claims 11, 12, 14, and 16, DeBoever et al. teaches that rare variants including a missense variant of ANGPTL7 that changes residue 175 from glutamine to histidine protect against glaucoma (page 10).  DeBoever et al. teaches that rare coding variants in ANGPTL7 protect against glaucoma.
It would have been obvious to detect Gln175His in a subject having IOP to determine if the subject has possible protection against glaucoma.  Detection of any variant that was known to protect against glaucoma is considered obvious in order to establish the patient population as having protection or not.  Given that the patient population having IOP is at a higher risk for glaucoma, it would have been obvious to determine if the patient has any possible protection via detecting the variant.  Detecting the absence would indicate that the patient does not have the additional protection.  Detection of the presence or absence of the variant would be an obvious method step to perform before delivery of the siRNA of Comes et al.

Double Patenting
Claims 1, 3, 11, 12, 14, and 16 of this application is patentably indistinct from claims 1, 3, 11, 12, 14, and 16 of Application No. 16/748,006. The claims are identical.
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/443,702 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of application ‘702 are directed to a method of treating glaucoma or intraocular pressure via delivery of a Cas protein and gRNA ANGPTL7 inhibitor, wherein instant claim 1 is directed to a method of treating glaucoma or intraocular pressure via delivery of any ANGPTL7 inhibitor, which is anticipated by the species of application ‘702.  Instant claim 3 recites the Cas protein and gRNA that is recited in the claims of application ‘702.  The claims are obvious variants of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 11, 12, 14, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-46, 48-53, 77, and 85 of copending Application No. 17/318,023 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of application ‘023  are directed to a method of treating glaucoma or intraocular pressure via delivery of a therapeutic agent that treats glaucoma, wherein the agent can be an antisense nucleic acid, siRNA, or shRNA (claim 77), wherein an assay is performed to determine if the patient ahs the same variants as instantly claimed.  The claims are obvious variants of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  However, the claims of application ‘023 have been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY H BOWMAN/Primary Examiner, Art Unit 1635